Citation Nr: 0911233	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  06-23 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected a right shoulder disability, current evaluated as 
30 percent disabling.

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran served on Active Duty for Training (ACDUTRA) with 
the U.S. Army Reserves from June 1976 to October 1976 and 
from June 2002 to October 2002.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision and a July 2007 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico, which denied the above-referenced claims.  

In an April 2008 rating decision, the RO granted a then-
pending claim for service connection for dysthymic disorder, 
claimed as a nervous condition and depression.  Hence this 
claim is no longer before the Board.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  The competent medical evidence does not show that the 
Veteran's service-connected right shoulder disability is not 
manifested by a limitation of motion of the dominant arm to 
25 degrees from his side.  

2.  The competent medical evidence does not demonstrate that 
service-connected disabilities preclude the Veteran from 
securing or following a substantially gainful occupation.  

CONCLUSIONS OF LAW

1.  The criteria for disability rating in excess of 30 
percent for a right shoulder disability have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. § 4.71a, Diagnostic Code 5201 (2008).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.16 
(2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; and (3) that VA will attempt to obtain.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in February 2006 and June 2007, the Veteran 
was notified of the evidence not of record that was necessary 
to substantiate his claims.  He was told what information 
that he needed to provide, and what information and evidence 
that VA would attempt to obtain.  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied.

With respect to the Dingess requirements, the claimant was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by the letter 
dated in June 2007.  Adequate notice has been provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased disability rating, section 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

In this case, the claimant was provided pertinent information 
in a July 2008 notice letter.  Specifically, the July 2008 
notice letter informed the Veteran of the necessity of 
providing on his own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
respective disabilities and the effect that worsening has on 
the his employment and daily life.  The Veteran was informed 
that should an increase in disability be found, a disability 
rating would be determined by applying the relevant 
diagnostic codes; and examples of pertinent medical and lay 
evidence that he could submit relevant to establishing 
entitlement to increased compensation.  The Veteran was 
provided notice of the applicable relevant Diagnostic Code 
provisions in the aforestated correspondence from VA, and the 
issue was thereafter readjudicated by way of the October 2008 
Supplemental Statement of the Case.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant available 
service and VA medical treatment records have been obtained.  
The Veteran has also been afforded appropriate VA 
examinations.  Under such circumstances, there is no duty to 
provide another examination or to obtain an additional 
medical opinion.  Id.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Increased Disability Ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the veteran's 
entire history is reviewed when assigning a disability 
rating, 38 C.F.R. § 4.1, where service connection has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
A recent decision the Court has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by VA must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervations, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze 
the evidence of pain, weakened movement, excess fatigability, 
or incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The guidance provided under DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic code 
provisions governing limitation of motion should be 
considered.  However, the provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45, should only be considered in conjunction 
with the diagnostic code provisions predicated on limitation 
of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Words such as "moderate," "moderately severe" and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. 4.6.  Use of terminology 
such as "severe" by VA examiners and others, although 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.

When the requirements for a compensable rating of a 
diagnostic code are not shown, a noncompensable disability 
rating is assigned.  38 C.F.R. § 4.31.

In determining whether the Veteran has limitation of motion 
to shoulder level, it is necessary to consider reports of 
forward flexion and abduction.  See Mariano v. Principi, 17 
Vet. App. 305, 314-16 (2003); see also 38 C.F.R. § 4.71, 
Plate I. 

 Right Shoulder Disability

The record reflects that by way of a December 2004 rating 
decision the Veteran was granted service connection for a 
right shoulder injury that occurred during his period of 
ACDUTRA.  A 30 percent disability rating was assigned 
effective October 6, 2003.  

In November 2005, the Veteran underwent arthroscopic 
subacromial decompression/distal clavicle resection surgery 
to correct his service-connected right shoulder.  He filed a 
claim for entitlement to an increased disability rating for 
his service-connected right shoulder in February 2006.  In a 
July 2006 rating decision, the Veteran's disability rating 
was temporarily increased to 100 percent disabling, effective 
November 14, 2005, due to the surgery and the associated 
convalescence.  The RO went on to assign a 30 percent 
disabling rating, effective January 1, 2006, in the same 
rating decision.  

The Veteran's residuals of a right shoulder injury have been 
rated as 30 percent disabling pursuant to Diagnostic Code 
5201 which provides the rating criteria for limitation of arm 
motion.  Under this diagnostic code provision, the maximum 40 
percent rating is assigned for limitation of motion of the 
major (dominant) arm to 25 degrees from the side.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5201. 

The Veteran contends that his service connected right 
shoulder disability is more severe than the currently 
assigned 30 percent disability rating reflects.  In a July 
2006 Appeal to Board of Veterans Appeals (VA Form 9), he 
asserts that his range of motion of his right shoulder is 
limited to 25 degrees from his side.  He reported his 
symptoms as constant pain, with no relief.   

VA outpatient treatment records dated from February 2005 to 
February 2006 show that the Veteran was treated 
intermittently for right shoulder pain.  Objective findings 
of a July 2005 examination revealed forward flexion and 
abduction to 80 degrees; external rotation to 20 degrees; 
internal rotation to the buttock; and positive impingement, 
NEER, and Hawkins signs.  No crepitus was noted on range of 
motion testing.  Pain was noted at the acromioclavicular 
joint upon palpation.  Magnetic resonance imaging was 
positive for cuff tendinitis and a possible partial tear.  
Subsequently, the Veteran underwent arthroscopic subacromial 
decompression/distal clavicle resection surgery in November 
2005.  

A VA examination report dated in March 2006 shows that the 
Veteran reported having intolerable pain in his right 
shoulder on a daily basis.  He reported that the pain was 
accompanied by stiffness and occasional swelling.  The 
Veteran indicated that he had undergone physical therapy to 
treat his condition with poor results.  He reported having 
weekly flare-ups, lasting from three to four hours.  
Precipitating factors were noted as overhead activities and 
repetitive use of the right upper extremity.  The Veteran 
reported having no additional limitation of motion due to his 
right should pain.  Physical examination revealed no warmth, 
swelling, or instability.  Forward flexion was from 0 to 50 
degrees with pain, with a functional loss of 140 degrees.  
Abduction was to 40 degrees, painful from 30 to 40 degrees, 
with functional loss of 140 degrees.  Internal and external 
rotation was each from 0 degrees, with a functional loss of 
90 degrees due to pain.  The examiner noted that the Veteran 
was unable to repetitively perform flexion and extension of 
his right shoulder without resistance due to excruciating 
pain.  There was no weakness, fatigue, or incoordination 
noted.  Tenderness was noted upon palpation of the right 
acromioclaviclavicular joint and at the subacromial area of 
the right shoulder joint.  The associated X-ray revealed 
impingement syndrome in the right shoulder and rotator cuff 
surgery in the right shoulder with residual limitation of 
motion and pain.  

VA outpatient treatment records dated from March 2006 to 
April 2007, reflect the Veteran's report of right shoulder 
pain.  As shown in a March 2006 orthopedic note, examination 
of the right shoulder revealed forward flexion to 100 
degrees; abduction to 90 degrees; and both internal rotation 
and external rotation to 45 degrees.  The Veteran was noted 
to have a mild decrease in range of motion.  A July 2007 X-
ray report revealed normal bone density, with no fractures, 
anterior dislocation, or periatricular calcification.  The 
impression was mild acromioclavicular joint degenerative 
changes.  A September 2007 X-ray report shows an impression 
of mild degenerative joint disease of the right shoulder, 
most pronounced at the arcomioclavicular joint, otherwise 
negative right shoulder.  

With regard to the Veteran's service-connected right shoulder 
disability, based on a thorough review of the record, the 
Board finds that the preponderance of the evidence is against 
a disability rating in excess of 30 percent for the right 
shoulder disability.

Overall, the March 2006 VA examination report and the March 
2006 VA outpatient treatment record, reflect that the 
Veteran's right, dominant, shoulder range of motion and pain 
on use most nearly approximate the criteria for a 30 percent 
disability rating for a limitation of abduction of the right 
arm to midway between the side and the shoulder level.  The 
objective medical evidence does not show that the range of 
motion of the right shoulder is limited to 25 degrees from 
the side to warrant the next-higher 40 percent disability 
rating.  Specifically, the March 2006 VA report shows that 
flexion was to 50 degrees; abduction was from 0 to 40 
degrees; and external and internal rotation was to 0 degrees.  
Similarly, the March 2006 VA record shows that flexion was to 
100 degrees; abduction was to 90 degrees; and both internal 
rotation and external rotation were to 45 degrees.  Based on 
the objective medical evidence, the criteria for a disability 
rating in excess of 30 percent under Diagnostic Code 5201 
have not been met.   

In reaching this conclusion, the Board has considered all 
applicable statutory and regulatory provisions to include 38 
C.F.R. §§ 4.40 and 4.59, as well as the holding in DeLuca, 8 
Vet. App. 202, regarding functional impairment attributable 
to pain, particularly in light of the fact that the Veteran 
contends his disability is essentially manifested by pain.  
While the March 2006 VA examiner noted that the Veteran was 
unable to perform repetitive flexion and extension of the 
right shoulder due to excruciating pain, there was no 
weakness, fatigue, or incoordination observed.  
Possible difficulties with overhead activities and upper 
dressing was noted, however the examiner did not make any 
findings as to any additional loss of motion on repetitive 
use.  The exact degree of functional loss due to pain on 
passive and active range of motion was noted above, and given 
proper consideration.  As such, the pain experienced by the 
Veteran is encompasses in the currently assigned disability 
rating, and an additional increase due to functional 
impairment would not be appropriate under the criteria of 38 
C.F.R. §§ 4.40 and 4.45.

The Board has also examined all other diagnostic code 
provisions pertinent to the right shoulder for the possible 
assignment of a greater disability rating.  However, there is 
no evidence of ankylosis of the major scapulohumeral 
articulation (Diagnostic Code 5200), or fibrous union of the 
right humerus (Diagnostic Code 5202). Thus, a disability 
rating in excess of 30 percent under any other applicable 
diagnostic code provision is not warranted.

Additionally, the Board has considered the statements of the 
Veteran as to the extent of his current symptoms.  He is 
certainly competent to report that his symptoms are worse.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in 
evaluating a claim for an increased schedular rating, VA must 
only consider the factors as enumerated in the rating 
criteria discussed above, which in part involves the 
examination of clinical data gathered by competent medical 
professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  
To the extent that the Veteran argues or suggests that the 
clinical data supports an increased disability rating or that 
the rating criteria should not be employed, he is not 
competent to make such an assertion.  See Espiritu v. 
Derwinski, 2 Vet. App. 494, 494 (1994) (holding that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).

The Board has considered whether the application of "staged 
ratings" would be in order.  See Hart, 21 Vet. App. at 505.  
However, there appears to be no identifiable period of time 
since the effective date of service connection, during which 
the Veteran's service-connected right shoulder disability was 
shown to be in excess of the assigned 30 percent rating.

Finally, the Board finds that there is no indication that the 
Veteran's right shoulder disability reflects so exceptional 
or so unusual a disability picture as to warrant the 
assignment of a higher rating on an extra-schedular basis.  
In essence, the right shoulder disorder is not productive of 
marked interference with employment, as discussed further 
below, or required frequent periods of hospitalization, or 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of these factors, the 
criteria for submission for assignment of an extra-schedular 
rating are not met.  Thus, the Board is not required to 
remand this claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 
 
As the preponderance of the evidence is against the claim on 
appeal decided herein, the benefit of the doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b).

TDIU

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  Total 
disability will be considered to exist when there is 
presented any impairment of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.
     
If the schedular rating is less than total, a total 
disability evaluation can be based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  38 C.F.R. § 4.16.  
Nevertheless, it is the established policy of VA that all 
veterans who are individually unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  38 
C.F.R. § 4.16(b).
     
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.
   
In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combinations of disability.  38 C.F.R. 
§ 4.15.

The record reflects that the Veteran is currently receiving 
the following disability evaluations:  30 percent for right 
shoulder injury; 30 percent for a nervous condition; 10 
percent for left knee sprain, with tear of the posterior horn 
of the medial meniscus; and 10 percent for left knee 
menisectomy, associated with the service-connected left knee 
sprain.  There is a combined disability rating of 60 percent.  
Thus, the requirement for a combined disability rating of 70 
percent or higher has not been met.  38 C.F.R. § 4.16(a).

As the service-connected disabilities in this case do not 
meet the requirements for TDIU based on a combined disability 
rating, the Board has also considered whether the Veteran may 
be entitled to TDIU under 38 C.F.R. § 4.16(b).  This 
regulation provided that veterans who are unable to secure 
gainful employment by reasons of service-connected 
disabilities, but fail to meet the criteria in 38 C.F.R. § 
4.16(b), shall receive extraschedular consideration. 

The Board finds that the evidentiary record does not support 
a conclusion that there are any unusual or exceptional 
circumstances present in the Veteran's case as to have 
warranted its referral to the VA Director of the Compensation 
and Pension Service.   See 38 C.F.R. § 3.321(b)(1).  In this 
regard, there has been no indication that VA's Rating 
Schedule for disabilities is insufficient or inadequate to 
assign ratings for the Veteran's service-connected 
disabilities.

In support of his claim, the Veteran has asserted that he 
cannot work because of his service-connected disabilities.  
In his July 2007 VA 9, he contended that his service-
connected right shoulder and left knee disability caused him 
to become depressed.  As a result, he is totally and 
permanently disabled and unemployable.    

The March 2006 VA examination report shows that the Veteran 
was employed as an electrician and was reportedly working 
with some limitations and accommodations due to his service-
connected right shoulder disability.  He was noted not to 
have any difficulties with his right hand.  Although the 
examiner indicated that the Veteran may have difficulty 
performing overhead activities due to his right shoulder 
disability, no opinion was provided as to the impact the 
disability had on the Veteran's employability.  

During a June 2007 VA examination of the service-connected 
left knee disability, it was noted that the Veteran was not 
employed and that he retired in March 2007.  The Veteran 
indicated that he could not work due to a low back condition, 
as well as his service-connected right shoulder and left knee 
disabilities.  No opinion was provided as to the Veteran's 
employability.  

 The record reflects that the Veteran underwent a VA mental 
disorders examination in October 2007.  He stated that he 
retired from his job as an electrician after the November 
2005 surgery on his service-connected right shoulder.  
According to the Veteran he had to return to work only a 
short time after his surgery; however he was able to do 
"very little" with his left hand.  He indicated that he 
experienced conflict at work due to his many medical 
appointments and that his supervisor pressured him to accept 
a retirement package.  The mental examination revealed that 
there was no mental impairment of the Veteran's ability to 
perform activities of daily living.  Memory was found to be 
normal and it was noted that the Veteran was capable of 
managing his financial affairs.  The examiner concluded that 
there was no total occupational and social impairment due to 
a mental disorder.  It was indicated that the mental 
disorders symptoms were well controlled by continuous 
medication.  

In light of the foregoing, the Board finds no objective 
medical evidence that the Veteran's service-connected 
disabilities would render him unemployable.   

As noted above, the Veteran retired from his job as an 
electrician in March 2007.  Although the Veteran has asserted 
that he cannot work because of his service-connected 
disabilities and that he retired due to his service-connected 
conditions, the Board finds no objective medical evidence 
that the Veteran's service-connected disabilities would 
render him unemployable.  With regard to his right shoulder 
and left knee disabilities, the record is negative for any 
objective evidence that these disabilities prevent the 
Veteran from working.  The evidence reflects, as indicated by 
the June 2007 VA mental disorders examination report, that 
there is no occupational impairment due to a mental disorder.  
Essentially, the Veteran has provided no evidence or 
information to support his claim of entitlement to TDIU, and 
the record does not support his contention.  The Veteran has 
provided no evidence or information to support his claim of 
entitlement to TDIU, and the record does not support his 
contention.

Moreover, the record reflects conflicting statements 
regarding the affect of the Veteran's service-connected 
disabilities on his previous employment as an electrician.  
Although the Veteran has asserted being unable to work, in 
part, due to his right shoulder disability, the October 2007 
mental disorders examination report shows that he able to 
perform limited work duties due to a nonservice-connected 
left hand condition.  Additionally, the Veteran has 
attributed his unemployability to a nonservice-connected low 
back condition.  The law recognizes the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997); see also Caluza v. Brown, 7 Vet. App. 
498, 510-511 (1995) (holding that credibility can be 
impeached generally by a showing of interest, bias, 
inconsistent statements, or, to a certain extent, bad 
character). 

The fact that a veteran is unemployed or has difficulty 
obtaining employment is insufficient, in and of itself, to 
establish unemployability. The relevant question is whether 
the veteran is capable of performing the physical and mental 
acts required by employment, not whether he can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

Overall, the Board concludes that the evidence with respect 
to individual unemployability is not evenly balanced so as to 
permit application of the reasonable doubt doctrine in favor 
of the Veteran.  To the contrary, the preponderance of the 
evidence is against the Veteran's claim that his service-
connected disabilities render him unable to obtain or retain 
substantially gainful employment.  There is no medical 
evidence of record indicating that the Veteran is 
unemployable as a result of his service-connected 
disabilities.  Accordingly, entitlement to a TDIU is not 
warranted and the appeal as to this issue must be denied. 


ORDER

A disability rating in excess of 30 percent for service-
connected a right shoulder disability is denied.

Entitlement to TDIU, due to service-connected disabilities, 
is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


